DETAILED ACTION
Claims 1-4, 6-11, 13-16, and 18-20 are presented for examination.
Claims 1, 6, 13, and 18 have been amended.
Claims 5, 12, and 17 have been cancelled.
This office action is in response to the amendment submitted on 25-APR-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MARK A. HARPER 60248 on 05 May 2022. [See attached interview summary for details.]
The application has been amended as follows: 

6. (Currently amended) The automated method according to claim [1] 4, wherein the directional vectors are design variables.
18. (Currently amended) The automated method according to claim [13] 16, wherein the directional vectors are design variables.


Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to 35 U.S.C. 101 have been fully considered and are persuasive per canceling of Claim 12 and is rendered moot.  The rejection of 35 U.S.C. 101 has been withdrawn. 

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 
Allaire et al., Structural optimization under overhang constraints imposed by additive manufacturing technologies [2017] (hereinafter ‘Allaire’) teaches a method for additive manufacturing and optimization. Allaire solves for the geometric constraints in section 3 on pg. 299. 
Eqn 3.1 is presented as follows 

    PNG
    media_image1.png
    101
    1258
    media_image1.png
    Greyscale

Where the definition of 
    PNG
    media_image2.png
    49
    72
    media_image2.png
    Greyscale
 is defined in eqn 3.3 as follows

    PNG
    media_image3.png
    96
    1216
    media_image3.png
    Greyscale

Although notably close to the equation as found in claims 1 and 13, the claimed equations distinguish over the prior art for this reason.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation as set forth in Claims 1 and 13, specifically

    PNG
    media_image4.png
    103
    318
    media_image4.png
    Greyscale

In combination with the remaining features and elements of the claims from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6-11, 13-16, and 18-20 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bandara et al., 20210263498 A1 is a method for topology optimization which includes an explicit recitation of using the Hamiton-Jacobi equation and demonstrates a standard form of the equation (eqn. 32 [0112]) 
    PNG
    media_image5.png
    47
    104
    media_image5.png
    Greyscale
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146